Case 2:19-cv-03449-JCZ-JVM Document 1 Filed 03/26/19 Page 1 of 17

19-3449
Ao  GECT.AMAG. 1

PETITION UNDER 28 USC § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

 

 

 

 

 

 

 

 

United States District Court District; Eastern
Name: Robert Stanley Lane, Jr. Docket or Case No.:
Place of Confinement: Louisiana State Penitentiary Prisoner No.: 250492
Petitioner Respondent (authorized person having custody of petitioner)
Robert Stanlcy Lane, Jr. Vv. Darrel Vannoy
The Attorncy General of the State of: Jeff ML. Landry

 

PETITION

1, (a) Name and location of court that entered the judgment of conviction you sre challenging:

—____22" JDC, Covington, La, 70433

 

 

(b) Criminal docket or case number (if you know): 540,968
2. (a) Date of the judgment of conviction (if you know): 10/2/14
(b) Date of sentencing: 10/16/14
3. Length of sentence: 60 years
4, In this case, were you convicted on more than one count or more than one crime? o Yes o X No

5, Identify all crimes of which you were convicted and sentenced in this case: Molestation of a
Juvenile (LSA-R.S. 14: 81.2)

6. What was your pica? (Check one)

a X (1) Not guilty a (3) Nolo contendere (no contest)
o (2) Guilty a (4) Insanity Plea
TENDERED FOR FILING
MAR 26 2019

U.S. DISTRICT COURT
Eastern District of Louisiana

Deputy Clerk mA Fee Pd usptte
Procéss_

 

__.. CtRmDep___—.«.
_.. Doc. No.

 

 

 
Case 2:19-cv-03449-JCZ-JVM Document 1 Filed 03/26/19 Page 2 of 17

AO 241 Page 3
(Rev. 10/07)
® If you entered a guilty plea to one count or indictment, and a not guilty plea to

another count what did you plead guilty to and what did you plead not guilty to? N/A

(c) If you went to trial, what kind of trial did you have? (Check one)
oX Jury Oo Judge only
7. Did you testify at a pretrial hearing, trial, or post-trial hearing?
a Yes oX No
8. Did you appeal from the judgment of conviction?
o X Yes a No
9. If you did appeal, answer the foll owing:
(a) Name of court: First Circuit Court of Appeals
(b) Docket or case number Gf you know): 2015 KA 0064 a
(c) Result: Denied
(d) Date of result: 10/25/10
(c) Citation to the case (if you know): State v. Lane, Docket No: 2015 KA 0064
(f Grounds raised: See Attached
(g) Did you seek further review by a higher state court? oX Yes a No
If yes, answer the following:
(1) Name of court: La. Supreme Court
(2) Docket or case number (Gif you know): 2015-K-2248
(3) Results: Denied
(4) Date of result (if you know): 3/24/16

 

 
Case 2:19-cv-03449-JCZ-JVM Document1 Filed 03/26/19 Page 3 of 17

AO 241 Page 4
Rev. 10/07)

(5) Citation to the case (if you know): Unknown
(6) Grounds raised: Same ax 9(f)
(h) Did you file a petition for certiorari in the United States Supreme Court? o Yes oXNo
If yes, answer the following:
(1) Docket or case number (if you know): N/A
(2) Result N/A
(3) Date of result Gf you know):
(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions,
applications, or motions conceming this judgment of conviction in any state comt? o X Yes a No

ll. If your answer to Question 10 was "Yes", give the following information:
(a) (1) Name of court: 22" Judicial District Court
(2) Docket or case number (if you know): 540,968
(3) Date of filing (Gif you know): 1/20/17
(4) Nature of the proceeding: State Post-Conviction
(5) Grounds raised: Ineffective Assistance of Counsel & Pr osecutorial Misconduct
(6) Did you receive a hearing where evidence was given on your petition, spplication or
motion? a Yes o X No
(7) Result: Denied
(8) Date of result Gf you know): 2/23/17

 
Case 2:19-cv-03449-JCZ-JVM Document 1 Filed 03/26/19 Page 4 of 17

AO 241 Page 5
Rev. 10/07)

(b) If you filed any second petition, application or motion give the same information:
(1) Name of court: N/A
(2) Docket or case number Gf you know): N/A
(3) Date of filing Gf you know): N/A
(4) Nature of the proceeding: N/A
(5) Grounds raised: N/A

(6) Did you receive a hearing where evidence was piven on your petition, application or motion?
o Yeso NoN/A

(7) Result N/A
(8) Date of result (if you know): N/A
(c) Ifyou filed any third petition, application or motion, give the same information:
(1) Name of court: N/A
(2) Docket or case number (if you know): N/A
(3) Date of filing Gf you know): N/A
(4) Nature of the proceeding: N/A
(5) Grounds raised: N/A

 

 
Case 2:19-cv-03449-JCZ-JVM Document 1 Filed 03/26/19 Page 5 of 17

AO 241 Pape 6
(Rev. 10/07)

(6) Did you receive a hearing where evidence was given on your petition, application or motion?
o Yeso No NA
(7) Result N/A
(8) Date of result Gf you know): N/A
(d) Did you appeal to the highest state court having jurisdiction the result of action taken on your
petition, application or motion? N/A
(1) First petition: oXY¥eso No
(2) Sccond petition:N/Aa Yesa No
(3) Third petition: N/A 0 Yeso No
(c) If you did not appeal to the highest state court having jurisdiction, explain briefly why you did
not: N/A

12. _ For this petition, state every ground which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Attach additional pages if you have more than four
grounds. State the facts supporting cach ground.

CAUTION: In order to proceed in the federal court, you must ordinarily first exhaust
(us¢ up) your available state court remedies on cach ground on which you request action
by the federal court. Also, if you fail to set forth all grounds in this petition, you may be
barred from presenting additional grounds at a later date.

GROUND ONE: INSUFFICIENCY OF THE EVIDENCE

(a) Supporting facts (Do not argue or cite lav. Just state the specific facts that support your claim):
There Was Insufficient Evidence To Convict.

(b) If you did not exhaust your state remedi¢cs on Ground One, explain why: YES

 
Case 2:19-cv-03449-JCZ-JVM Document 1 Filed 03/26/19 Page 6 of 17

AO 241 Page 7
(Rev. 10/07)
(c) Direct Appeal of Ground One:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue?a X Yes o No
@) If you did not raise this issue in your direct appeal, explain why:N/A

(d) Post Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a
state trial court?

a Yes o X No

(2) If you answer to Question (d)(1) is “Yes,” state:

Type of motion or petition: N/A

Name and location of the court where the motion or petition was filed: N/A

Docket or case number (if you know): N/A

Date of court’s decision: N/A

Result (attach a copy of the court’s opinion or order, if available): N/A

(3) Did you receive a hearing on your motion or petition? N/A a Yes a No
(4) Did you appcal from the denial of your motion or petition? N/A o Yes o No
(5) If you answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? N/A

o Yes Oo No
(6) If your answer to Question (d)(4) is “Yes,” state: N/A
Name and location of the court where the motion or petition was filed:

Docket or case number (if you know): N/A
Date of court’s decision: N/A
Result (attach a copy of the court’s opinion or order, if available): N/A

(7) If you answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this
issuc: N/A

 
Case 2:19-cv-03449-JCZ-JVM Document 1 Filed 03/26/19 Page 7 of 17

AO 241 Page 8
(Rev. 10/07)

(e) Other Remedies: Describe amy other procedures (such as habeas corpus, administrative
remedies, etc.) that you have used to exhaust your state remedies on Ground One:

GROUND TWO: BATSON OBJECTIONS

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your clsim.):
Three African-Americans were struck discriminately.

(b) If you did not exhaust your state remedies on Ground Two, explain why: Yes
(c) Direct Appeal of Ground Two:

(1) Ifyou appealed from the judgment of conviction, did you raise this issue? 0 XYes o No
(2) If you did pot raise this issue in your direct appeal, explain why: N/A

() —- Pest Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial
court? a Yes o XNo
(2) If you answer to Question (d}(1) is “Yes,” state: .
Type of motion or petition: N/A
Name and location of the court where the motion or petition was filed: N/A
Docket or case number (if you know): N/A
Date of court’s decision: N/A

 
Case 2:19-cv-03449-JCZ-JVM Document1 Filed 03/26/19 Page 8 of 17

AO 241 69
(Rev. 10/07) PRE

Result (attach a copy of the court’s opinion or order, if available): Exhibit “A”, pgs.

(3) Did you receive a hearing on your motion or petition? o Yes oX No
(4) Did you appeal from the denial of your motion or petition? o Yes oX No
(5) If you answer to question (d)(4) is “Yes,” did you raise this issuc in the appeal?

0 Yes a No
(6) If your answer to Question (d)(4) is “Yes,” state:
Name and location of the court where the motion or petition was filed:

Docket or case number (if you know): 2013 KW 1598
Date of court’s decision: 2/27/14
Result (attach a copy of the court's opinion or order, if available):

(7) If you answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this
issuc. N/A

(c) Other Remedies: Describe any other procedures (such as habeas corpus, administrative
remedics, etc.) that you have used to exhaust your state remedies on Ground Two: N/A

GROUNDTHREE: CHALLENGE FOR CAUSE

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

The defense was forced to use his allotted peremptory challenges to excuse
the jurors, thereby prejudicing his right to effective voir dire examination
and selection of a fair and impartial jury.

 
Case 2:19-cv-03449-JCZ-JVM Document 1 Filed 03/26/19 Page 9 of 17

AO 241 Page 10
(Rev. 10/07)

(b) If you did not exhaust your state remedies on Ground Three, explain why: N/A

(c) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? OX Yes a No
(2) If you did not raise this issuc in your direct appeal, explain why: N/A

(d) Post Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a
state trial court? aYes oXNo
(2) If you answer to Question (d)(1) is “Yes,” state: N/A
Type of motion or petition: N/A
Name and location of the court where the motion or petition was filed: N/A

Docket or case number (if you know): N/A

Date of court’s decision: N/A

Result (attach a copy ofthe court’s opinion or order, ifavailable): N/A

(3) Did you receive a hearing on your motion or petition? N/A o Yes o No
(4) Did you appcal from the denial of your motion or petition? N/A nYes o No

(5) If you answer to question (d)(4) is “Yes,” did you raise this issue in the appeal? N/A

oYes o No
(6) If your answer to Question (d)(4) is “Yes,” state:
Name and location of the court where the appeal was filed: N/A

Docket or case number (if you know): N/A
Date of court’s decision: N/A
Result (attach a copy of the court’s opinion or order, if available): N/A

 
Case 2:19-cv-03449-JCZ-JVM Document1 Filed 03/26/19 Page 10 of 17

AO 241 Page 11
(Rev. 10/07)

(7) If you answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this
issue: N/A

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative
remedies, etc.) that you have used to exhaust your state remedies on Ground Three: N/A

GROUND FOUR: N/A

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): N/A

(b) If you did not exhaust your state remedics on Ground Four, explain why: N/A

(c) Direct Appeal of Ground Four: N/A

(1) Ifyou appealed from the judgment of conviction, did you raise this issue?7N/Ao Yes o No
(2) If yeu did not raise this issue in your direct appeal, explain why: N/A

(d) Post Conviction Proceedings: N/A

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a
state trial court? N/A o Yes o No

(2) If you answer to Question (d)(1) is “Yes,” state: N/A

Type of motion or petition: N/A

 
Case 2:19-cv-03449-JCZ-JVM Document1 Filed 03/26/19 Page 11 of 17

AO 241 Page 12
(Rev. 10/07)

Name and location of the court where the motion or petition was filed: N/A
Docket or case number Gif you know): N/A

Date of court’s decision: N/A
Result (attach a copy of the court’s opinion or order, if available): N/A

(3) Did you reccive a hearing on your motion or petition? N/A a Yes a No
(4) Did you appeal from the denial of your motion or petition? N/A o Yes a No
(5) If you answer to question (d)(4) is “Yes,” did you raise this issuc in the appeal? N/A

o Yes o No

(6) If your answer to Question (d)(4) is “Yes,” state: N/A
Name snd location of the court where the motion or petition was filed: N/A

Docket or case number (if you know): N/A
Date of court’s decision: N/A
Result (attach a copy of the court’s opinion or order, if available): N/A

(7) If you answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raisc this
issuc: N/A

(c) Other Remedies: Describe amy other procedures (such as habcas corpus, administrative
remedies, etc.) that you have used to exhaust your state remedies on Ground Four: N/A

 
Case 2:19-cv-03449-JCZ-JVM Document1 Filed 03/26/19 Page 12 of 17

AO 241 Page 13
(Rev. 10/07)

13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest
state court having jurisdiction? oX Yes a No
If you answer is “No,” state which grounds have not been do presented and give
your reason(s) for not presenting them: N/A

(b) _siIs there any ground in this petition that has not been presented in some state or federal court?
If so, ground or grounds have not been presented, and state your reasons for not presenting them: N/A

14. —_ Have you previously filed any type of petition, application, or motion in a federal court regarding the
conviction that you challenge in this petition? o Yes oX No
If “Yes,” state the name and location of the court, the docket or casc number, the type of
proceeding, the issues raised, the date of the court’s decision, and the result for cach petition,
application, or motion filed. Attach a copy or any court opinion or order, if available. N/A

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, cither state
or federal, for the judgment you are challenging? a Yes oX No
If “Yes,” state the name and location of the court, the docket or case number, the type of
proceeding, the issues raised. N/A

 
Case 2:19-cv-03449-JCZ-JVM Document1 Filed 03/26/19 Page 13 of 17

AO 241 Page 14
(Rev. 10/07)

(16) Give the name and address, if you know, of each attomey who represented you in the following
stages of the judgment you are challenging:

(a) At preliminary hearing: Rachel L Conner, Bar Roll No. 29726, 3015 Magazine Street, New
Orleans, La. 70115

(b) At arraignment and plea: Same as 16(a)

(c) At trial: Same as 16(a)

(d) At sentencing: Same as 16(a)

(c) On appeal: Same as 16(a)

(f) In any post-conviction proceeding: Pro Se

(g) On appeal from any ruling against you in a post-conviction proceeding: Pro Se
17. Do you have any future sentence to serve after you complete the sentence for the judgment that you
are challenging? o Yes o X No

(a) Ifso, give the name and location of the court that imposed the other sentence you will serve in the
future: N/A

(b) Give the date the other sentence was imposed: N/A

(c) Give the length of the other sentence: N/A

(d). Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be
served in the future? 0 Yes 0X No

18, TIMELINESS OF PETITION: If you judgment of conviction became final over onc year ago, you
must explain the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your
petition*

 
Case 2:19-cv-03449-JCZ-JVM Document1 Filed 03/26/19 Page 14 of 17

AO 241 Pape 15
(Rev. 10/07)

Lane’s_ conviction and sentence became final on Jane 22, 2016, 22 by the expiration of 90 days
allowed for a petition for Certiorari to the United States Supreme Court. On January 20, 2017, Lane filed
his first State post-conviction epplication which was pending until November 14, 2018, when the Louisiana
Supreme Court denied supervisory writs, A total of 212 days elapsed on Lane's one year: leaving Lane with
153 days left on his one year to file his federal habeas G.e. April 16, 2019).

 

 

 

 

 

 

“ The Anti-terrorism and Effective Death Penalty Act of 1996 (‘AEDPA”) as contained in 28 U.S.C. §
2244 (d) provides in part that:

(1) Aone ycar pericd of limitation shall apply to an application for a writ of habeas corpus by a
person in custody pursuant to the judgment of a State court. The limitation period shall nin from the latest of

(A) the date on which the judgment became final by the conclusion of direct review or
the expiration of the time for secking for such review,

(B) the date on which the impediment to filing an application created by State action in
violation of the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the
Supreme Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) __ the date on which the factual predicate of the claim or claims presented could not
have been discovered through the exercise of due diligence.

 
Case 2:19-cv-03449-JCZ-JVM Document1 Filed 03/26/19 Page 15 of 17

AO 241 Page 16
(Rev. 1007)

@) The time during which a properly filed application for State post-conviction or other
collatcral review with respect to the pertinent judgment or claim is pending shall not be counted toward any
period of limitation under this subsection

Therefore, petitioner asks that the Court grant the following relief An evidentiary hearing and/or new trial,

 

 

 

 

 

or any other relief to which petitioner may be entitled.

 

Signature of Attomey (if any)

I declare certify under penalty of perjury that the foregoing is true and correct and that this Petition for
Writ of Habeas Corpus was placed in the prison mailing system on ad NYARCK , 2019.

Executed (signed) on aL é al A Re LL , 2019.

GANG

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not
signing this petition.

 
Case 2:19-cv-03449-JCZ-JVM Document1 Filed 03/26/19 Page 16 of 17

AO 241 Pape 1
(Rev. 10/07)

Petition for Relief From a Conviction or Sentence
By a Person in State Custody

(Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus)

Instructions

1. To use this form, you must be a person who is currently serving a sentence under a judgment against
you in a state court. You are asking for relief from the conviction or the sentence. This form is your petition for
relief.

2. You may also use this form to challenge a state judgment that imposed a sentence to be served in the
future, but you must fill in the name of the state where the judgment was entered If you want to challenge a
federal judgment that imposed a sentenced to be served in the future, you should file a motion under 28 U.S.C.
§ 2255 in the federal court that entered the jude ment.

3. Make sure the form is typed or neatly written.

4. You must tell the truth and sign the form. If you make a false statement of a material fact, you may bc
prosecuted for perjury.

5. Answer all questions. You do not need to cite law. You may submit additional pages if necessary. If
you do not fill out the form properly, you will be asked to submit additional or correct information If you want
to submit 2 brief or arguments, you must submit them in a separate memorandum.

6. You must pay a fee of $5. If the fee is paid, your petition will be filed. If you cannot pay the fee, you
may ask to proceed in forma pauperis (as a poor person). To do that, you must fill out the last page of this
form. Also, you must submit a certificate signed by an officer at the institution where you are confined
showing the amount of money that the institution if holding for you If you account exceeds $ » you
must pay the filing fee.

7. In this petition, you may challenge the judgment entered by only one court. If you want to challenge a
judgment entered by a different court (cither in the same state or in different states), you must file a separate
petition

8, When you have completed this form, send the original end two copies TENSE e United States

District Court at this address: Clerk’s Office, Eastern District FOR FILING
Hale Boggs Federal Building
$00 Poydras St, Em. C151
New Orleans, La. 70130 MAR 26 2otg
US.
9. CAUTION: You must indude in this petition oll grounds fr rellef fagidise ARCS
that you challenge. And you must state the facts that support each ground. If Coxthaj y the
grounds in this petition, you may be barred fram presenting additional gronnds at a lerk

10. CAPIFAL CASES: If you sre unde a rentence of death, you are entitled to the assistance of counsel
and should request the uppaintmest of counsel.

 

 
Case 2:19-cv-03449-JCZ-JVM Document1 Filed 03/26/19 Page 17 of 17

Robert Stanley Lane, Jr. DOC #250492
Main Prison Complex, Spruce Hall-3
Louisiana State Penitentiary

Angoh, LA. 70712

March 22, 2019
Friday, 7am

Clerk's Office

Easter District of Louisiana
Hale Boggs Federal Bldg.
500 Poydras St., Rm. C151
New Orleans, La. 70130

RE: Federal Habeas Corpus Petitioner (28 U.S.C.A. 2254)

Madam Clerk:

Enclosed please find the original (with exhibits) Petition for Writ of Habeas
Corpus. Please stamp as filed and inform the undersigned of this Honorable Court's
ruling. Thanking you in advance.

With Kind Regards, RECEIVED

f/ MAR 26 2019
& bet¥ Cone’ Legal Programs Cepartment

Robert Lane, pro se

pied? ty i by iB P and Emailed

- LZ _ pages
initisls No,

cc: Legal Aid Office File
TENDERED FOR FILING

MAR 26 2018

U.S. DISTRICT COURT
Eastern District of Louisiana
Deputy Clerk

 
